Case 1:05-cr-00673-LAP Document 242 Filed 05/31/19 Page 1 of 1
Case 1:05-cr-00673-LAP Document 241 Filed 05/30/19 Page i of1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio... Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

 

 

 

May 30, 2019
BY ECF USDC SDNY
Honorable Loretta A. Preska DOCUMENT
United States District Judge ELECTRO? MOALLY FILED
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse poc iF orem
500 Pearl St. DATE FILED: S 2/2.
New York, NY 10007 a Pacman

 

 

 

Re: United States v. Abdulrahman Farhane
05 Cr. 673 (LAP)
18 Civ. 11973 (LAP)

Dear Judge Preska:

The Government submits this letter to respectfully request that the Court issue an order
__permitting the U.S. Probation Office to provide the Government with a copy of the Presenténce
Report (“PSR”) prepared for Mr. Farhane’s April 16, 2007 sentencing. While the Government 18
in the process of retrieving the hard copy case file, tt may be difficult to locate the copy of the PSR
in the file, given the age of the case and the quantity of records. The Probation Office has advised
that it will provide another copy of the PSR upon order of the Court.

 

 

Respectfully submitted,
ant 7 a Lo Ly y whiz GEOFFREY S. BERMAN
A Mbit oe uci United States Attorney for the
7 SRETT ip E A, ee ESEA Southern District of New York

Wad TPB SP At HS see hy Jt Da
AY | .
by: _; Ya —
Jud Xiang

Assistant United States Attorney
(212) 637-2289

CC (By ECF

All Counsel

 

 

 
